Citation Nr: 1236586	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

2.  Entitlement to an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from December 1951 to October 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent evaluation for service-connected peripheral neuropathy of the right lower extremity.

A videoconference hearing was held in September 2012 before the undersigned sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  During the hearing, the undersigned observed that additional evidence (a VA examination report) had been received since the increased rating claim had last been adjudicated.  The Veteran specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. 
§ 20.1304(c) (2011). 

In a May 2012 rating decision, the RO denied service connection for peripheral neuropathy of the left lower extremity.  At the September 2012 hearing, the Veteran expressed his disagreement with that decision.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeal for Veteran's Claims (Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must remand the Veteran's claim for additional development action.  
Service Connection for Peripheral Neuropathy of the Left Lower Extremity

As was described in the Introduction above, in May 2012, the RO denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.  The Veteran has since expressed disagreement with that decision.  (See hearing transcript at page 13.)  No SOC has been issued.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued for the matter with which the Veteran expressed disagreement , the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.  

Increased Rating for Service-Connected Peripheral Neuropathy 
of the Right Lower Extremity

Review of the record reflects that it is replete with records documenting the Veteran's treatment for bilateral peripheral neuropathy.  He has been evaluated by VA (or for VA) on various occasions, to include recent examinations in 2011 and 2012.  These reports show that he takes medications to alleviate his symptoms.  In 2011, the Veteran reported intermittent thigh burning and radicular pain from the hips down the lateral legs to the feet.  There was leg numbness.  There was markedly decreased sensation to light touch and pinprick in the legs up to the knees.  

Upon examination in 2012, it was noted that the symptoms attributable to the Veteran's peripheral neuropathy nerve condition were severe in that the examiner checked the corresponding box indicating such.  Similarly, a box was checked indicating that the Veteran was absent sensation in the lower leg upon sensory exam.  His gait was abnormal.  The examiner checked the box reflecting that the Veteran's right lower extremity peripheral neuropathy was moderately severe.  

At the September 2012 hearing, the Veteran testified as to the worsening of his condition since these examinations.  (Hrg. tr. at pgs. 5-11.)  He also expressed that the 2012 examination was inadequate in that the examiner barely engaged with him.  Thus, it was not comprehensive and did not reflect the severity of his disability.  (Hrg. tr. at pgs. 9-10.)  

At the hearing the Veteran testified that he sometimes fell down when walking without a walker.  He reported intense restless legs.  (Hrg. tr. at pg.4.)  There was increased lack of mobility.  (Hrg. tr. at pg. 5.)  

Initially, in this regard the Board acknowledges that the Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

Of further significance to the Board is the fact that the VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased symptomatology since the most recent examination, the Board finds that an additional VA examination is necessary to determine the current nature and extent of the right lower extremity peripheral neuropathy.  

While this matter is on remand, all outstanding treatment records should also be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should issue an SOC pertaining to the issue of entitlement to service connection for peripheral neuropathy of the left lower extremity.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.  

2.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his peripheral neuropathy of the right lower extremity, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of the right lower extremity.  The Veteran's complete VA claims file, including a copy of this remand, must be made available to the examiner and review of such should be noted in the completed examination report.  

Any indicated evaluations, studies, and tests, to include an EMG and NCS, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy of the right lower extremity.  

The examiner should specifically indicate whether the Veteran's disabilities more nearly approximates mild, moderate, moderately severe, or severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the lower extremities deemed to be associated with the Veteran's service-connected peripheral neuropathy of the right lower extremity must be identified.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's peripheral neuropathy of the right lower extremity has on his employability.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

4.  Readjudicate the claim as listed on the title page (entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity prior to August 28, 2001, and in excess of 20 percent since August 28, 2001).  In adjudicating the claim, the RO should speak to the specific evidence of record.  The RO should provide detailed reasons and bases for each disability percentage assigned.  If any claim is not granted to the fullest extent, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) concerning the issue remanded herein, and the Veteran's claim must be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



